DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 3/16/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 11/10/2020 listed below have been reconsidered as indicated:
a)	The rejections of: claims 1-2, 4, 14-15, 20-22, 24-26, 28-29, 31-32, 34 and 39 under 35 U.S.C. 103 as being unpatentable over Cortese (Human Molecular Genetics. 2012. 21(16):3619-3631) in view of Michaeli (Chem Commun. 2013. 49:8599); claims 12 and 13 under 35 U.S.C. 103 as being unpatentable over Cortese (Human Molecular Genetics. 2012. 21(16):3619-3631) in view of Michaeli (Chem Commun. 2013. 49:8599) as applied to claims 1 and 2, and in further view of Konstandin (Leukemia. 2011. 25:1649-1652) and claim 23 under 35 U.S.C. 103 as being unpatentable over Cortese (Human Molecular Genetics. 2012. 21(16):3619-3631) in view of Michaeli (Chem Commun. 2013. 49:8599) as applied to claims 1 and 20, and in further view of He (US 2011/0301045 A1), are withdrawn as the sample used in the methods of Cortese is outside the scope of the amended method claims.

b)	The rejections of: claims 1 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 19-21 of U.S. Patent No. 10,351,898 B2 in view of Cortese (Human Molecular Genetics. 2012. 21(16):3619-3631); claims 1, 12-13, 20-22, 24-26, 28, 29, 31, 32 and 34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,351,898 in view of Michaeli (Chem Commun. 2013. 49:8599) and Cortese (Human Molecular Genetics. 2012. 21(16):3619-3631); claims 2 and 4 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,351,898 in view of Michaeli (Chem Commun. 2013. 49:8599) and Cortese (Human Molecular Genetics. 2012. 21(16):3619-3631) and in further view of Shi (WO 2013/188436 A1); claims 14-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,351,898 in view of Michaeli (Chem Commun. 2013. 49:8599) and Cortese (Human Molecular Genetics. 2012. 21(16):3619-3631) and in further view of Haffner (Oncotarget. 2011. 2:627-637); and claim 23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,351,898 in view of Michaeli (Chem Commun. 2013. 49:8599; cited on the 7/11/2018 IDS) and 

New grounds of rejection necessitated by amendment are detailed below.

Claim Interpretation
Amended claim 1 is as follows:
A method of detecting a level of 5-hydroxymethylcytosine (5-hmc) in a cell-free DNA sample, the method comprising:

attaching a 5-hmc labeling agent to a DNA molecule of the cell-free DNA sample, wherein the cell-free DNA sample has a 5-hmC prevalence lower than 0.002% of total DNA bases of the cell-free DNA sample; and 

subjecting the cell-free DNA sample to a high throughput imaging method suitable for detecting said 5-hmc labeling agent, thereby detecting the level of 5-hmc in the DNA molecule.

The term “5-hydroxymethylcytosines”, abbreviated as “5-hmc”, is interpreted in view of the instant specification (p. 16, lines 13-15), which defines it as “a DNA pyrimidine nitrogen base” that is “formed from DNA base cytosine by adding a methyl group and then a hydroxyl group”. The structure of 5-hmc is well-known in the field.
	A “cell-free DNA sample” is interpreted as an art recognized term and is distinguished from cellular DNA by the instant specification (p. 12, line 13). The term is interpreted as referring to extracellular DNA obtained from biological samples, such as blood or saliva. The term “cell-free DNA” is interpreted as referring to fragments of genomic DNA that are released from cells of the body into the circulation and have a classic ladder pattern in multiples of 180 base pairs. Depending on the individual from which the “cell-free DNA” sample is collected, in can contain along with genomic DNA of normal cells, genomic DNA from transplanted tissues, fetal cells and cancer cells. See 
	The type of cell-free DNA sample is limited to those species that have a 5-hmc prevalence that is lower than 0.002% of total DNA bases. The claim is limited to those cell-free DNA samples that have less than 2 5-hmc bases per 100,000 nucleotides.
	The type of high throughput imaging method is not limited, but one of skill in the art would understand from the instant specification that an imaging method requires collecting a pictorial representation of the DNA molecule. Thus, methods that detect a signal, for example fluorescence from a sample by detecting its intensity without any position information regarding the signal is not an image of the sample and is outside the scope of the claim. For example, the methods of Li (Journal of Nucleic Acids. 2011. Volume 2011, Article ID 870726; previously cited) and Shahal (Anal Chem. 2014. 86:8231-8237; cited on the 7/2/2019 IDS) are outside of the scope of the present claimed invention because they detect absorbance and/or fluorescent intensity within a well, but do not obtain an image of the well. In view of the instant specification, a method is considered to be high throughput if it images multiple DNA molecules at a time (p. 30).
The step of subjecting the DNA molecule to an imaging method as claimed includes a recitation of the intended result of the step, which is detecting the level of 5-hmc in the DNA molecule. The result is interpreted as naturally flowing from the performance of the claims as presently written. It is also noted how the level is detected, (e.g. relative level between samples, level of 5-hmc within total bases, level of 5-hmc 

	Claim 2 further limits claim 1, specifying the source of the DNA in the cell-free DNA sample as being a cancer cell. The cell-free DNA must be DNA from a cancer cell, e.g. carries characteristics associated with cancer, such as mutations, deletions, duplications, etc. Alternatively, the cell-free DNA sample may be collected from a cancer patient. Such a sample inherently includes cell-free DNA derived from a cancer cell within the patient.

Claim 4 further limits claim 1, specifying the source of the DNA in the cell-free DNA sample as being a primary cell. A primary cell is interpreted in view of the instant specification as encompassing for example non-cultured cancer cell or pathogenic immune cell (p. 8, lines 27-28). Alternatively, the cell-free DNA sample may be collected from a patient. Such a sample inherently includes cell-free DNA derived from a primary cell, i.e. the cells of the patient.

Claims 12-15 further limit claim 2 and limit the type of cancer cell.

Claim 26 states the “UDP-6-N3-Glucose is synthesized chemically or enzymatically”. The claim is interpreted as describing how the UDP-6-N3-Glucose is made or its source, but does not require the actual synthesis of UDP-6-N3-Glucose either via a chemical or enzymatic reaction. It is the examiner’s position that UDP-6-N3-3-Glucose is made is not an element that must be taught by the prior art.

Claim 34 further requires a step of “identifying a position of said 5-hmc along the DNA molecules of said DNA sample”. The claim is limited to the DNA molecules that have the 5-hmc labeling reagent attached. The claim is not limited to using the imaging method results to identify the position of the 5-hmc. The claim broadly encompasses identifying the position of 5-hmc by way of a sequence analysis of the DNA molecules of said DNA sample along with the imaging method.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 12-15, 20-26, 28-29, 31-32, 34 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As noted in the claim interpretation section above, the method requires attaching a 5-hmc labeling agent to a DNA molecule of the cell-free DNA sample. The step concludes with a “wherein” clause that limits the cell-free DNA sample to those that contain 5-hmc in an amount that is less than 0.002% of the total nucleotides in the cell-free DNA sample. This equates to less than one 5-hmc residue per 50,000 nucleotides.
Cell-free DNA is known to be released from cells into circulation within the cell-free component of whole blood. The cell-free DNA represents genomic DNA from a number of sources depending on the individual from which it is obtained: normal cells; tumor cells; fetal cells in pregnant women; transplanted tissues; etc. The cell-free DNA is derived from genomic DNA and includes hallmarks of the types of cells from which the cell-free DNA is derived. For example, fetal cell-free DNA in pregnant women have methylation profiles of fetal DNA. Tumor cell-free DNA has methylation profiles, mutations and copy number differences of tumor cells that released the genomic DNA.
Diaz teaches that circulating cell-free DNA from tumors often represents <1.0% of total cfDNA (p. 579). Kowalik (Translational Research. 2017. 185:58-84.e15) teaches that tumor cell-free DNA comprises 1.4% to 47.9% in the blood of cancer patients (p. 69). While the amount of tumor derived cell-free DNA varies, it represents only a portion 
The instant specification provides no examples of quantitating the amount of 5-hmc in cell-free DNA. The instant specification detected the amount 5-hmc in various tissues as follows: brain tissue was around 0.025% (Fig. 1); kidney tissue was around 0.005%; PBMCs were greater than 0.002% (Fig. 2); unspecified tissue of healthy individuals was on average 0.0024% (Fig. 3); multiple myeloma cells were on average 0.0017% (Fig. 3); leukemia cells were on average 0.00165% (Fig. 3); healthy colorectal tissue was on average over 0.015% (Fig. 5b); colorectal tumor tissue was on average less than 0.001%; colorectal tissue adjacent to tumors was on average over 0.001%. In cell lines, instant specification describes detecting around 0.001% 5-hmc in HELA cells, over 0.002% 5-hmc in HEK293 cells and over 0.0015% in U20S cells. These values all represent the amount of 5-hmc within the DNA of a particular type of cell and represents DNA from a single cell source. No sample having a mixture of DNA that is similar in composition to cell-free DNA is described in the instant specification.
The prior art provides additional information about the amount of 5-hmc in the genomic DNA of various tissues. Li (Journal of Nucleic Acids. 2011. Volume 2011:Article ID 870726; previously cited) analyzed 5-hmc levels from a variety of tissues and teaches the following prevalences: brain – 0.67%; heart – 0.05%; kidney – 0.38%, colon – 0.45%; tumor adjacent colon – 0.11%; rectum – 0.57%; liver – 0.46%; lung – 0.14%; breast – 0.05%; and placenta – 0.06%. Li also analyzed the amounts of 5-hmc in various cancerous tissues and teaches the following prevalences: colon cancer – 0.06% and 0.025%; and rectal cancer – 0.02%.

Chowdhury (Anal Chim Acta. 2014. 852:212-217) teaches that in lung cancer, pancreatic cancer, bladder cancer and healthy tissues the amount of 5-hmc content within DNA was between 0.010 and 0.015% (0.013%), 0.015 and 0.020%, 0.015 and 0.020% and 0.020 and 0.025% (0.023%), respectively (Fig. 2).
Grelus (International Journal of Molecular Sciences. 2017. 18:2465, 10 pages) teaches the level of 5-hmc in WBCs is greater than 0.02% in a variety of prostate conditions (Fig. 1).
Overall, the instant specification demonstrates 2 cell lines and two type of blood cancer cells have under 0.002% 5-hmc in genomic DNA, neither of which are cell-free DNA samples. The instant specification and the above references demonstrate a number of tissues and cancers have over 0.002% 5-hmc in genomic DNA, all of which can contribute to the pool of cell-free DNA within an individual. Because cell-free DNA represents a mixture of genomic DNAs from different types of tissues and both healthy and diseased cells, there is no indication that a cell-free sample having less than 0.002% 5-hmc exists because most tissues and diseased cells have over 0.002% 5-hmc in their genomic DNA.
The instant specification has not demonstrated possession of methods of analyzing the claimed sample as no cell-free DNA samples are analyzed.
The instant specification has not demonstrated how one would identify which species of cell-free DNA are encompassed within the claimed methods out of the full genus of cell-free DNA samples. The instant specification provides no guidance as to 

Response to the traversal of the double patenting rejections
	The Remarks request the postponement of response to the double patenting rejections until the indication of allowable subject matter (p. 13-14).
	The rejections have been maintained and modified in view of the amendments to the claims.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634